Title: Thomas Jefferson to John F. Watson, 2 June 1816, with John F. Watson’s Receipt to Thomas Jefferson, 7 June 1816
From: Jefferson, Thomas,Watson, John Fanning
To: Watson, John Fanning


          
            
              Sir
              Monticello June 2. 16.
            
            I had recieved the 9th vol. of the Edinb. Review some days ago, and yesterday the 10th came to hand, with your favor of May 27 24. and in compliance with that I now inclose you a 5. Dollar note of the bank of Virginia, and salute you with esteem and respect.
            Th: Jefferson
          
          
          
            Recd Germantown June 7. 1816 from Thomas Jefferson Esqr Five dollars in full for the 9 & 10 Vols of the Edinbg Review
            
              John F. Watson
            
          
        